Citation Nr: 1423138	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-37 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right shoulder disability. 

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for a respiratory disorder, manifested by granulomas of the lungs, to include as a result of asbestos. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to August 1962, August 1966 to May 1968, and from December 1971 to May 1977, with prior and subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding has been associated with the claims file. 

This matter was previously before the Board in January 2012, at which time the appeals relating to service connection for arthritis, bursitis, traumatic arthritis of the right elbow and hand, and a neck disability were dismissed per the Veteran's April 2011 request. See Hearing Transcript.  In addition, the Board reopened the claim for service connection for a low back disability, and remanded the remaining service connection claims relating to the low back, right shoulder, and respiratory/lung for further development.  

The claims were again before the Board in July 2013, at which time they were remanded for further development/compliance with the January 2012 remand directives. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand for compliance with the Board's prior January 2012 and July 2013 remands is required. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Right Shoulder 

With respect the right shoulder disability, in both prior remands, the Board directed the VA examiner(s) to opine as to whether "any post-service diagnosis of the right shoulder, to include impingement syndrome, arthritis, strain or sprain of the rotator cuff, ulnar neuropathy, tendonitis of the rotator cuff, and rotator cuff tear," was related to the Veteran's April 2002 fall on the right arm while performing a PT test on INACDUTRA.  The examiners were also asked to address the Veteran's primary contention that his right shoulder/rotator cuff was initially torn in the April 2002 incident, and either re-injured or not discovered until the post-service December 2007 fall that fractured his shoulder. See, July 2013 Remand, p. 12 and January 2013, pp. 18-19; see also Board Hearing Testimony, generally. 

VA examinations were conducted in February 2012 and August 2012.  Both examiners concluded that the claimed condition was not related to service. Unfortunately, neither examination report adequately addresses the aforementioned questions posed by the Board. 

As noted in the Board's most recent remand, the February 2012 VA examiner did not consider the Veteran's competent reports/sworn testimony of in-service injury to the shoulder in April 2002; nor did the examiner consider the Veteran's reports of continuous right shoulder symptoms since the April 2002 injury.  Moreover, although the Veteran has been diagnosed with right shoulder impingement syndrome, strain/sprain of the rotator cuff, ulnar neuropathy, and rotator cuff tear during the course of this appeal, the examiner only discussed findings relating to right shoulder tendonitis and arthritis.  The Board thus remanded the shoulder claim in July 2013 in order for a VA examiner to address the aforementioned deficiencies.  

Instead, however, the August 2013 VA examiner simply stated that she agreed with the February 2012 VA examiner's opinion (previously deemed inadequate by the Board), and ambiguously added that there was "a lack of medical information or documentation/evidence to infer cause from any other reason," noting that the line of duty report and separation report did not attribute a diagnosis regarding a shoulder condition. But see Dalton v. Peake, 21 Vet. App. 23 (2007)(A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports and history (even if recorded in the course of the examination)).  

Again, the Board has already conceded that the Veteran sustained an injury involving the right shoulder while he was in-service in April 2002. See January 2012 BVA Remand, p.14.  To date, none of the VA examiners have addressed, with adequate rationale and consideration of the Veteran's statements, whether any disability of the right shoulder, irrespective of the post-service right shoulder fracture, is related to the April 2002 fall during his period of INACDUTRA.  The matter is thus remanded for a third time for the purpose of obtaining an adequate medical opinion. See Stegall, supra. 

Respiratory and Low Back Conditions 

With respect to the remaining issues on appeal, namely, entitlement to service connection for a respiratory condition manifested by granulomas and entitlement to service connection for a low back disability, the Veteran's representative has expressly asserted that the VA opinions obtained in August 2013 are inadequate. See Informal Hearing Presentation, January 2014.  The Board agrees. 

Specifically, as noted extensively in the Board's prior July 2013 remand, the previously obtained February 2012 VA back opinion was deemed inadequate because the examiner failed to address whether the diagnosed pars defect of the lumbar spine (a congenital defect) was subject to a superimposed disease or injury in-service.  The February 2012 VA examiner also opined that the Veteran's back conditions of degenerative disc disease and spondylolisthesis of the lumbar spine were not related to service; as noted by the Board in July 2013, this opinion was also deemed inadequate as is was based on an implicit rejection of the Veteran's competent assertions concerning in-service and subsequent low back symptoms.  See Hearing Transcript, generally.  The Board thus remanded the back claim in July 2013 in order for a VA examiner to address the aforementioned deficiencies.  

The Veteran underwent another VA back examination in August 2013.  With respect to the pars defect disability, the August 2013 examiner simply cited to the February 2012 VA opinion and stated that she agreed with his assessment.  She did not address superimposed injury, nor did she provide any new opinion(s) with respect to the diagnosed degenerative disc disease and spondylolisthesis of the lumbar spine disabilities.  Based on the forgoing, the Board finds this matter must be remanded for a third time for the purpose of obtaining an adequate medical opinion(s). See Stegall, supra. 

Lastly, with respect to the claimed respiratory condition, the Board remanded the claim in July 2013 for the specific purpose of affording the Veteran a new respiratory examination with Pulmonary Function Tests (or PFTs) in order to determine the presence/absence of restrictive lung disease. See July 2013 Remand, p. 10. 

The August 2013 VA respiratory examination report reflects that PFTs "have been ordered," but it does not contain any results/findings.  As such, the Board must remand the claim yet again for the purpose of associating the August 2013 PFT results with the claims file obtaining an addendum opinion thereafter. 


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the missing pulmonary function test (PFT) results, which were obtained in conjunction with the August 2013 VA Respiratory Examination. 

2. Thereafter, arrange for the Veteran's claims file to be reviewed by the examiner who completed the August 2013 VA Shoulder and Arm examination for an addendum that addresses the following:

The examiner should opine as to whether it is at least as likely as not that any post-service diagnosis of the right shoulder, irrespective of the post-service right shoulder fracture, to include impingement syndrome, arthritis, strain or sprain of the rotator cuff, ulnar neuropathy, tendonitis of the rotator cuff, and full rotator cuff tear, is related the Veteran's April 2002 fall on the right arm while performing a PT test on INACDUTRA. 

Again, for purposes of this opinion, the examiner should assume that the Veteran sustained an injury involving the right shoulder while he was in-service in April 2002 on a period of INACDUTRA.  The examiner must consider the Veteran's statements concerning onset and continuity of right shoulder symptomatology, as specifically endorsed in his April 2011 Board hearing. See Dalton v. Peake, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's reports of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). 

The examiner should also discuss the Veteran's contention, and any medical evidence to support his contention, that the right shoulder/rotator cuff was initially torn in the April 2002 incident, and that he either re-injured it, or it was not discovered until the time of the December 2007 fall (shoulder fracture). See April 2011 Board Hearing Transcript. 

To facilitate making these determinations, the claims, file, including a complete copy of this remand, must be made available to the examiner for a review of the pertinent medical and other history.

If the August 2013 VA examiner is not available, have another appropriate examiner review the record and provide the requested opinion(s). 

A rationale for all requested opinions shall be provided. 

3. Thereafter, arrange for the Veteran's claims file to be reviewed by the examiner who completed the August 2013 VA back (thoracolumbar spine) examination for an addendum that addresses the following:

Since the examiner has already determined that the bilateral pars defects of the 4th lumbar vertebra (diagnosed in 1964) is a congenital defect, the examiner should opine as to whether it is at least as likely as not that such congenital defect was subject to a superimposed injury or disease in-service, including during any period of active duty, ACDUTRA, or INACDUTRA.  If so, please identify the superimposed disease or injury. 

With respect to all other diagnosed (or acquired) disabilities of the low back, the examiner should opine as to whether it is at least as likely as not that any low back disability (either identified on prior VA examination or elsewhere in the record), is a result of the Veteran's service, to specifically include the documented in-service fall/slip on the stairs in October 1973 (active duty), lifting, or other activities performed during active duty, ACDUTRA, or INACDUTRA.  

In addition to the Veteran's April 2011 Board testimony, the examiner must consider the Veteran's statement concerning onset and continuity of right shoulder symptomatology, as specifically endorsed in his April 2011 Board hearing. See Dalton v. Peake, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's reports of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

If the August 2013 VA examiner is not available, have another appropriate examiner review the record and provide the requested opinion(s).

A rationale for all requested opinions shall be provided.

4. After associating the August 2013 PFT results with the claims file, arrange for the Veteran's claims file to be reviewed by the examiner who completed the August 2013 VA respiratory examination for an addendum that addresses the following:

The examiner must specifically address whether the Veteran has any restrictive lung disease. 

Thereafter, the examiner should opine as to whether it is at least as likely as not that any currently diagnosed respiratory/lung condition is related to service, to include any exposure to asbestos in-service, and/or exposure to herbicides while in Vietnam. 

If the August 2013 VA examiner is not available, have another appropriate examiner review the record and provide the requested opinion(s).

If it is determined that another examination is necessary such should be scheduled. 

A rationale for all requested opinions shall be provided.

5. After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



